DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, i.e. claims 9-11, 27 & 30 in the reply filed on May 9, 2022 is acknowledged.


Claim Rejections - 35 USC § 101
Claims 1, 9, 11, 19, 27 & 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. Based on the broadest interpretation, claim(s) 1 & 19 recite(s) a series of steps that are practically performable in the human mind. This judicial exception is not integrated into a practical application because the claim language is directed towards actions that are practically performed in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fall within the mental processes grouping and mathematical concepts grouping of abstract ideas:
	Regarding the "real-time" nature of the data, MPEP 2106.04(a)(2) makes clear that real-time monitoring systems have been grouped in the mental processes grouping of abstract ideas (A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1).  
Consistent with the specification, many of these limitations also involve mathematical formulas, such as those disclosed at paragraphs [0050]-[0056].
Thus, since each of claims 1 and 19 recites limitations that fall within the mental processes grouping and mathematical concepts grouping of abstract ideas, each of claims 1 and 19 is directed to an abstract idea.
The examiner further notes that claims 9, 11, 27 & 30 also integrate the abstract idea into a practical application.
Allowable Subject Matter
Claims 55-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Xi et al., fails to disclose, suggest and/or teach the claimed invention since the reference fails to mention calculating a difference in Shannon entropies between consecutive heartbeats intervals in a baseline and calculating at least one first values as a standard deviation of distribution of a modified Shannon entropy in the first data segments, in combination with the other claimed elements (e.g., see ‘Arguments’).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-11, 19, 27, 30 & 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792